Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The metes and bounds of the sought method for calibrating a vendor plate reader are not clearly understood.  
Initially, the first two steps of the method are contradictory to one another.  The first step recites “providing a plate reader calibrated by a CRM,” and the second step recites “placing the plate in the plate reader to calibrate the plate reader.”	Setting aside that “the plate” lacks antecedent basis and should be amended accordingly (e.g. “a plate”), the two steps remain contradictory to one another as the first step itself provides that the plate reader has been calibrated (“…a plate reader calibrated by a CRM…”) and the discussion to calibrating the plate reader in the second step is not clearly understood in what additional, subsequent, or further calibration is sought.

Additionally, to the above, these steps do not provide any actual steps to a calibration process as the steps themselves are merely drawn to providing and placing, wherein the “calibration” is presented as the desired result without providing any actual calibration protocol, and wherein providing and placing are not drawn to calibration steps, but are merely physical positioning steps.

The steps that follow, which are drawn to “obtain a set of original values…and recording the set of values in a software…” are not clearly understood in how they relate and/or provide for any sought calibration.
What do these generic, unitless “values” have to do with calibration (and wherein, as discussed above, Applicant’s sought calibration process is undefined)?
Further, the recitation “the plate readers” lacks proper antecedent basis in the claims and it is unclear if further steps are taken with respect to various, other plate readers from the one plate reader that has been previously recited in the claims.
Additionally, the remainder of the claim unclearly provides for any method of calibration and setting forth a type of plate does not suffice in providing a method of calibration.

Further, the recitation in claims 1 and 9 to “…the plate is casted on the wells of the plate” is indefinitely understood as the plate is self-referenced and the recitation is circular in nature such that the casting of one object onto another is indefinitely defined.


This is likewise seen in independent claim 9 with respect to the calibration of “read-out values,” wherein the claim does not set forth a calibration process, and merely obtains a first set of read-out values from the master plate reader after placing a plate therein.
Further, “the plate” in claim 9 lacks antecedent basis and clarification is required (i.e. does Applicant intend to recite “a plate?”)

Additionally, the remainder of the claim unclearly provides for any method of calibration and setting forth a type of plate does not suffice in providing a method of calibration.

Claims 1-15 contains the trademark/trade name certified reference material (CRM) and  standard reference material (SRM), as noted in par. [0052] of Applicant’s pre-grant publication.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a material by which calibrated is affected and, accordingly, the identification/description is indefinite with respect to the actual material(s) afforded.
Additionally, these recitations have not been appended with a registration mark.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1 and 9 (as well as notable dependent claims 4-6 and 12-14) recite “the fluorescent polymer” and  “the fluorescent polymer in the wellsn.  There is insufficient antecedent basis for these limitations in the claim, and the inclusion of fluorescent dye and fluorescent polymer and in a particular amount thereof is indefinitely defined in the claims.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7, 9-13, and 15, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Hensley (US 2017/0212050) in view of Jones et al. (US 2004/0036868), hereafter Jones, in view of Kuettel (USPN 2,084,399).
Hensley discloses a method for calibrating and using calibration of microplates (abstract).  With regards to claims 1, 2, and 9, Hensley discloses providing a plate reader/master plate reader calibrated by a certified reference material and as a SRM in as much as understood and defined herein (given by providing predetermined sample and assay reagent to each well of a microplate; or similarly with respect to the plasma treatment provided to the microplate for reducing standard deviation of subsequent measurement parameters or assays results, and recording the assay results therewith), placing the plate in the plate reader (i.e. system 600, fig. 6) to calibrate the plate reader; obtaining a set of original values from the plate reader(s); and recording the set of values (Hensley discloses assays sensing including absorbance, luminescence, fluorescence, and others) in a software (see pars. [0012-0015,0050,0052-0062,0067-0071], figs., for example).  With regard to claims 3 and 11, Hensley discloses application with microplates and having 24, 96, 384 wells, for example (abstract, par. [0003,0006], for example). With regard to claim 10, Hensley further discloses that the microplate(s) may be placed in subsequent readers for obtaining additional data, and such data is utilized for obtaining a linear regression formula from the sets of read-out values, wherein Hensley discloses the use of statistical methods to reduce plate error, including machine learning to refine and improve a correlation of predictions to parallel plate results, wherein linear regression is a known base form of machine learning, with the use of secondary well and plate tracking in databases in order to track the repeated use of a microplate that may have been re-barcoded (pars.[0012,0074,0075], for example).
With regards to claims 1, 9, and 10, Hensley does not specifically disclose, as best understood, the fluorescent polymer is transparent, dry, and solvent- and porogen-free, and wherein the fluorescent polymer comprises a predetermined amount of a fluorescent dye imbedded in a polymer.
	With regards to claims 4 and 12, Hensley does not specifically disclose that the amounts of fluorescent dye imbedded are present as a concentration gradient.
With regards to claims 5 and 13, Hensley does not specifically disclose that the fluorescent dye is one of those as recited therein.
With regards to claims 7 and 15, Hensley does not specifically disclose that the polymer is one of those as recited therein.
Jones discloses fluorescence reference plates.  With regards to claims 1, 4, 5, 7, 9, 12, 13, and 15,Jones discloses that the QCPakTM microwell plate by Innovative Instruments Inc. consists of organic fluorophores (rhodamine, for example, as in cl. 5) embedded within a fluorescent polymer such as styrene and casted in the wells of an aluminum 96-well microplate and the combined polymer/plate is ready for use and contains a range of different fluorophores at varying concentrations (in a predetermined amount, cls. 1/9and further, as a gradient, as in cl. 4) enabling calibration both wavelength and intensity (par. [0014], figs., for example), wherein the fluorescent polymer is transparent, dry and porogen-free.
It would have been obvious to one of ordinary skill in the art to modify the calibration methodology of Hensley to be used with the reference fluorescent microplate of Jones in order to provide a likewise reference plate to be used for calibrating fluorescent plate readers, wherein Hensley is likewise concerned with such calibrating and includes application with respect to various fluorescence-based assays in which baseline, predetermined fluorescence results would have particular basis and operability for calibrating a reader of the microplates of Hensley.

Kuettel discloses a polymerization process of esters of acrylic, methacrylic, and other alkacrylic acids to obtain colored polymers, wherein cast resins are obtained by the polymerization of monomeric acrylates and alkacrylates in molds or the like are obtained by dissolving a suitable dye in the liquid monomer and then subjecting the monomer to polymerizing conditions.  Similarly, Kuettel discloses partially polymerizing the monomer and subsequently adding the desired dye to the partially-polymerized “syrup,” and then completing the polymerization thereafter, which offers a faster polymerization time as compared to older approaches (herein, both methodologies do not utilize a solvent and the dye is merely dissolved in the monomer without solvent) (lines 1-10, col. 1; lines 25-45, col. 2 of page 1, for example).
It would have been obvious to one of ordinary skill in the art to provide the fluorescent polymer comprising a predetermined amount of a fluorescent dye embedded therein and solvent-free such as taught by Kuettel as an obvious alternative in realizing a fluorescent polymer by dissolving the dye into the monomer without solvent so as to produce a likewise desired fluorescent polymer that would have a reasonable expectation of success in the methodology of Hensley (and as modified by Jones above).


Claims 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hensley in view of Jones and Kuettel as applied to claims 1-5, 7, 9, 11-13, and 15, and in further view of Patton (US 2010/0062429).
Hensley/Jones/Kuettel does not specifically disclose that the fluorescent dye is Nile red.
Patton discloses dyes suitable for use with imaging and detection instrumentation such as in fluorescent plate readers, and disclose that Nile red may be used for its application in live cell imaging assays (abstract, par. [0087], Table 2, for example).
It would have been obvious to one of ordinary skill in the art to modify Hensley/Jones/Kuettel to utilize the fluorescent dye as Nile red such as taught by Patton in order to provide a fluorescent polymer including Nile red and plate therewith which can be used as a calibration element before carrying out actual live cell imaging assays wherein Nile red has particular utility.


Claims 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hensley in view of Jones and Kuettel as applied to claims 1-5, 7, 9, 11-13, and 15, above, and further in view of Ge et al (US 2011/0318226), hereafter Ge.
Hensley/Jones/Kuettel does not specifically disclose that the polymer is PMMA.
Ge discloses calibration slides for fluorescence detection apparatuses, such as fluorescent multi-well plate readers (abstract).  Ge discloses a fluorescent standard provided by dissolving organic fluorescent dyes in methymethacrylate and polymerizing to produce PMMA with the dye embedded therein (par. [0008], for example).
It would have been obvious to one of ordinary skill in the art to modify the styrene polymer utilized in Hensley/Jones/Kuettel for embedding fluorescent dye to provide PMMA such as taught by Ge in order to provide an obvious alternative polymer that similarly and suitably is used with dye therein for a useful calibration plate in multiwell-plate readers and would have a reasonable expectation of success in Hensley/Jones/Kuettel.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hensley in view of Jones and Kuettel as applied to claims 1-5, 7, 9-13, and 15 above, and further in view of Holcomb et al. (USPN 6,794,424), hereafter Holcomb.
If Hensley is not taken to provide for the placing of the plate in a second plate reader as in claim 10 as discussed above, than such a modification would have been obvious to one of ordinary skill in the art in view of Holcomb.
Holcomb discloses devices for calibrating optical scanners and method of using the same (abstract).  Holcomb discloses that individual optical scanners are known to have variations in results among each other and it is desirable to minimize these variations (lines 55-62, col. 1, for example).
Thereby, it would have been obvious to one of ordinary skill in the art to modify Hensley to carry out a predetermined assay within a second plate reader and obtain results therefrom as optical scanners are known to have variations in their produced measurement results, and providing a linear regression (from the machine learning discussion in Hensley) between the first and second sets of values and calibrating the second set of values based on the linear regression formula in order to minimize a difference between the variations of the two scanners (i.e. readers), as would likewise be appreciated by Hensley who desires to improve measurements and more accurately predict future assay results.

Claim(s) 1-5, 7, 9-13, and 15, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Hensley in view of Jones, Kuettel, and Phillips et al. (USPN 7,480,042), hereafter Phillips.
Hensley/Jones/Kuettel have been discussed above.
If Hensley is not taken as disclosing a CRM material and SRM material as discussed above in the initial rejection and as in claims 1, 2, and 9, than such a modification would have been obvious.  It is further noted that “CRM material” and “SRM material” are indefinitely defined herein.
Phillips discloses luminescence reference standards (abstract).  Phillips discloses that optical instrument performance in microplate interrogation can be validated using patterns of luminescent targets and utilizing an optical reference standard, and the properties of the optical reference standard can be correlated with properties of the intended samples (lines 45-67, col. 2; lines 45- 67, col. 3; lines 48-55, col. 4; lines 34-46, col. 7, for example).
It would have been obvious to modify Hensley/Jones/Kuettel to include use of an optical reference standard (herein taken as a CRM as a SRM in as much as presently recited and understood) such as taught by Phillips in order to provide an optical reference standard the allows for monitoring and calibrating a light-detection system and affords a set of baseline measurements to be utilized against future, actual assays, and wherein such optical standards may be correlated with respect to the properties of the intended sample to be measured in order to more closely adapt the baseline against future, actual assays.
***Furthermore, to this end, the remaining rejections of the dependent claims are applied in parallel as previously discussed above in the body of the action with this added reference to Phillips***


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL N TURK whose telephone number is (571)272-8914. The examiner can normally be reached M-F 930-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL N TURK/Primary Examiner, Art Unit 1798